--------------------------------------------- department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b name of program c name of company x dollars amount y dollars amount dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called b your purpose is to make grants to charitable organizations b's purpose is to award scholarships to individuals to attend a post-secondary educational program at i an accredited four-year college or university for up to four years or ii a junior college or vocational program for up to two years recipients will also be offered guidance and support from your volunteers as well as career mentoring and counseling from c employees letter catalog number 58263t graduating high school students and individuals who have obtained a g e d who will attend a post-secondary educational_institution and have an affiliation with one or more of your current or former grantee organizations are eligible for a scholarship relatives of members of your scholarship selection committee members of your board_of directors and employees and principals of c are not eligible to apply you plan to publicize b among your current and former grantees which include educational and community based organizations that provide tutoring literacy and mentoring and after-school programs you believe this will enable you to identify potential scholarship recipients who have proven their commitment to succeed you may also publicize the availability of the program to other members of the community your current and former grantee organizations will identify candidates who have benefited them and nominate them for the scholarships those nominated will complete an application provide you high school transcripts and letters of recommendation after applications are submitted you will form a scholarship committee consisting of a board member your program director and or vice president and at least two other committee members you will send the applications to all committee members and then hold a formalized meeting to select the recipients recipients will be selected based upon their personality and character traits that enable them to be successful and upon a minimum grade point average of interviews may be scheduled if further information is needed your board will determine the number of scholarships and the amount that will be annually awarded based upon your financial resources available for distribution currently you plan to award x dollars per year for four years to an applicant planning to attend a four-year accredited college or university and y dollars per year for each year of the course of study to an applicant planning to attend a junior college or vocational program the funds will be sent directly to the school on behalf of the recipients you will obtain reports and or grade transcripts from the institutions where the recipients are enrolled and will pay grants directly to the educational_institution for each student and only for students who i continue to maintain a gpa of and ii remain enrolled and in good standing at the institution of the student's choice students will also be required to submit an annual report of their academic year and the impact of their scholarship you can terminate the scholarship if the recipient becomes academically ineligible or the student's gpa drops below a if a student withdraws or is expelled from school the award will not be renewed for the following school year you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and letter catalog number 58263t that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 b a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 letter catalog number 58263t you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58263t
